By JUDGE WHITE.
A proceeding by garnishment is a suit, and in this as in other suits, the limits prescribed by the constitution and laws, of the jurisdiction of justices of the peace must be observed. In the present case, the justice rendered a judgment against the plaintiff in error, *338a sum far exceeding his jurisdiction; this he had ns authority to do. Nor can so fatal an error be cured by the fact that this judgment was founded on, or grew out of three others, each of which separately, was within his ju-risdietion. For in the first place. I know of no principle that would justify the rendition of but one judgment against a garnishee, for the satisfaction of several different judgments. Though one answer of a garnishee in Court, might authorize more than one judgment, it would be extremely irregular, if not erroneous, to render but one judgment upon two or more executions, returned nolla bona, notwithstanding they might, beat the instance of the same plaintiff against, the same original defendant. But when such consideration, if we may so term it, would enlarge thejudgnent beyond the jurisdiction of the Court, there can be no doubt it. would he erroneous. All will admit that three notes or bonds, each under fifty dollars, but which together would exceed that sum, could not be joined in one action before a justice of the peace. Neither could three judgnents amounting to a sum beyond their jurisdiction. Then, if a proceeding by garnishment is a suit, the same principle would apply. The constitution and statute limiting the jurisdiction of justices, speak of the amount in controversy, and not of the particular character of the remedy. The liability of a giruishee, is often a question of no small difficulty, and they are as much interested as other defendants, in having that liability ascertained, according to the correct and settled principles of law. The same reason therefore which dictated the policy of restricting the jurisdiction of parties in common eases, to sums under fifty dollars, would extend to this. As for the fact- that three separate executions were issed upon this judgment against the plaintiff in error, this was rather adding to the list of errors, than a removal of one which bad previously intervened. For if the justice had no jurisdiction, his judgment was void, and would not warrant any execution; and if any, surely not more than one. It follows as a necessary consequence, that as the case originated before a justice, and was removed by a certiorari to the County Court, if the former had not jurisdiction, the latter should not have rendered the judgment they did. We are also of opinion that the Court below erred in giving judgment for the costs of the original proceeding against the garnishee. In such a case, the person summoned is bound to attend, not by reason of bis own default, but for *339tbe benefit of a third person, to whom he was not ously liable to pay the debt. If then he should not defend beyond the original judgment, it would be most unreasonable to subject him to costs, and hence the statute, so far from sanctioning this, has expressly allowed him pay for his attendance. Then if he were in default at all, it did not commence until the removal of the case by cer-tiorari, and was not subject to any previous costs. For these reasons, the judgment must be reversed..
.Judgment reversed.

 Laws of ala 319.